Citation Nr: 1615071	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  08-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hand disorder, to include peripheral neuropathy as secondary to shell fragment wounds (SFWs) of the right upper extremity and/or in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from March 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In June 2014, the Board remanded the claim to reopen to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In September 2015, the Board reopened the claim for service connection and remanded for additional development.  

The Veteran is already service-connected for a skin disability, to include onychomycosis and tinea cruris, to include of the right hand.  (April 1975, April 1996, and December 2012 rating decisions).  The Veteran is also already service-connected for residuals of a shrapnel injury of the right upper extremity.  (May 2002 rating decision).  The Veteran further has a separate rating for scars, to include of the right upper extremity.  (July 2013 rating decision).  As such, these matters will not be considered as part of the current claim for service connection.  

The Board notes, in passing, that the Veteran has been in receipt of a maximum combined rating of 100 percent and special monthly compensation since October 1985.  (October 1985 rating decision).  


FINDING OF FACT

Giving the Veteran the benefit of the doubt, residuals of shrapnel injury to the right hand include neuropathy.  



CONCLUSION OF LAW

Residuals of shrapnel injury to the right hand incurred in service include neuropathy.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting the claim for service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection Claim

A.  Applicable Law

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). VA benefits are not payable unless the period of service upon which the claim is based was terminated discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

B.  Factual Background and Analysis

The Veteran contends that he has residuals of shrapnel injury to the right hand, to include having peripheral neuropathy due to SFWs or Agent Orange exposure in service.  VA has already established that the Veteran served in Vietnam.  He is in receipt of the Vietnam Service Medal, Vietnam Campaign Medal, and a Purple Heart.  

As noted in the Introduction, the Veteran is already service-connected for a skin disability, to include onychomycosis and tinea cruris, to include of the right hand.  (April 1975, April 1996, and December 2012 rating decisions), residuals of a shrapnel injury of the right upper extremity (May 2002 rating decision), and scars, to include of the right upper extremity.  (July 2013 rating decision).  As such, these matters will not be considered as part of the current claim for service connection.  

Service treatment records document that the Veteran received SFWs while in November 1965, while stationed in Vietnam.  (September 1966 service treatment records).  

For years following his June 1968 separation from service, the record is negative for complaints of, or treatment for, a right hand disorder, to include peripheral neuropathy of the right upper extremity.  

A June 1996 VA Agent Orange examination documents that the Veteran complained of paresthesias of both hands.  The examiner found paresthesias in both hands.  The examiner diagnosed the Veteran with tingling in both hands, likely due to shrapnel injury to the peripheral nerves, but that other causes of neuropathy could not be ruled out.

A March 2000 VA neurology report documents that the Veteran complained of pain or numbness of all extremities, to include hands.  The examiner found demonstrated decreased pinprick sensation in the glove and stocking distribution.  The examiner found that the history and physical were suggestive of peripheral neuropathy; however, not the type of peripheral neuropathy described with Agent Orange exposure.  

In an August 2001 VA examination, the Veteran complained of numbness of all extremities.  The examiner found multiple shrapnel injury sites and some decreased sensation globally, though some dermatomal patterns did not correspond to nerve injury sites.  The examiner noted that the Veteran had multiple shrapnel wound sites.  The examiner opined that "the shrapnel injuries which are numerous...arms and legs are a result of his loss of sensation secondary to shrapnel injuries."

In April 2011, a VA examiner for peripheral neuropathy of the bilateral lower extremities noted physical findings of hypoactive reflexes of the right biceps and triceps.  

In February 2013, a VA examiner diagnosed the Veteran with peripheral sensory neuropathy.  The Veteran complained of multiple shrapnel wounds, as well as, weakness and shooting pains throughout the whole body since a land mine explosion and Agent Orange exposure.  The examiner noted symptoms of constant pain, intermittent pain, paresthesias and/or dysesthesias, and right upper extremity numbness.  The examiner found that the examination had been performed to the extent possible, but that there were major limitations due to complaints of pain.  The examiner found that the limitations appeared to be functional, but did not see any changes from the prior 2011 examination.  

In a November 2015 hand VA examination, the examiner diagnosed the Veteran with shrapnel wound right hand, with complaints of pain, stiffness and numbness, as well as, shaking and poor grip.  The examiner found "residual of shrapnel injury to the right hand that is at least as likely as not due to military service."  

In a November 2015 peripheral neuropathy examination, the examiner found that while the Veteran had peripheral neuropathy of the left upper extremity, he did not have such a diagnosis for the right upper extremity.  Also, while the Veteran reported no symptoms of right upper extremity pain, he also reported moderate intermittent pain and mild paresthesias and/or dyesthesias and numbness.  On examination, the examiner noted sensation testing for light touch was decreased for the right forearm and hand/fingers.  The examiner also reported incomplete paralysis of the right upper extremity radial nerve.

The record is thus clear that the Veteran received shrapnel injuries, which VA has previously found to include the right upper extremity.  While the November 2015 peripheral neuropathy VA examiner found that the Veteran did not have peripheral neuropathy of the right upper extremity, the Board notes that the VA examiner also noted incomplete paralysis of the right upper extremity radial nerve on examination.  Furthermore, prior VA examiners similarly noted neuropathy findings, to include of the right upper extremity.  Moreover, prior VA examiners also found such neuropathy to be due to service, such as the August 2001 VA examiner finding loss of sensation secondary to shrapnel injuries.  Additionally, the November 2015 VA hand examiner also diagnosed the Veteran with residual of shrapnel injury to the right hand.  Giving the Veteran the benefit of the doubt of the presence of neuropathy of the right upper extremity, the Board finds that service connection for neuropathy of the right upper extremity as a residual of shrapnel injury to the right hand is warranted.  



(CONTINUED ON NEXT PAGE)


ORDER

Service connection for neuropathy of the right upper extremity as a residual of shrapnel injury to the right hand is granted.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


